Citation Nr: 0632415	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-07 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment for in patient medical treatment 
provided by St. Alphonsus Regional Medical Center from 
October 2, 2003, to October 3, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION


The veteran had active service from November 1968 to October 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 decision of the Department of 
Veterans Affairs (VA) Medical Center in Boise, Idaho, which 
denied payment of medical expenses, in excess of those 
submitted for emergency room charges, incurred from October 
2, 2003, to October 3, 2003, at St. Alphonsus Regional 
Medical Center in Boise Idaho.  


REMAND

The record reflects that the veteran has established service 
connection for posttraumatic stress disorder, rated 50 
percent disabling, and a seizure disorder, rated as 40 
percent.  In addition, he has been awarded a total rating due 
to individual unemployability resulting from service-
connected disability.  

On October 2, 2003, the veteran apparently had a seizure.  
His wife found him some time later unconscious with a head 
injury.  He was transferred by ambulance to Mercy Hospital in 
Nampa, Idaho.  He was subsequently transferred from Mercy 
Hospital to St. Alphonsus which was better suited to treat 
neurological conditions. 

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The current record does not reflect any attempt by the VA 
Medical Center (VAMC) to comply with either the notice or the 
assistance requirements of the VCAA.

In addition, since the issuance of the statement of the case 
in March 2004, additional pertinent evidence has been 
associated with the claims folder.  Namely, a February 2004 
statement from Dr. Martha Cline, the veteran's private 
physician was received.  Dr. Cline noted that the veteran 
underwent a CT scan that raised concern for an intracranial 
abnormality and that transfer to St. Alphonsus was 
appropriate as neurological physicians were on call.  She 
pointed out that the Boise VAMC did not have on call 
neurological physicians or 24 hour neurological coverage.  
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304(c) (2006).  A review of the 
claims folder does not indicate that any such waiver of 
agency of original jurisdiction (AOJ) consideration of Dr. 
Cline's statement has been received.  

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, this case is 
REMANDED for the following actions:

1.  The AOJ should forward to the veteran 
a letter with respect to the issue on 
appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b), to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  The veteran should be given 
the appropriate amount of time to 
respond.

2.  The AOJ should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the AOJ is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
AOJ should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The AOJ should forward the file to a 
physician with the appropriate expertise 
to determine whether, during the time 
between his arrival from Mercy Hospital 
on October 2, 2003, to his discharge from 
Alphonsus Regional Medical Center on 
October 3, 2003, the veteran was 
transferable to the Boise VAMC.  The 
examiner must also determine whether he 
or she disagrees with the February 2004 
opinion of Dr. Cline that the Boise VAMC 
was not equipped to care for the veteran.  
The physician should provide the full 
rationale for all stated opinions.

4.  Then, the AOJ should undertake any 
other indicated development and 
adjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the AOJ 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



